DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments and Arguments
Regarding the objection to claims 8-10, 18 and 19 because of inconsistent terminology usage, applicant amended these claims to correct the issue in these claims. By reviewing all claims, the examiner noticed a similar issue in other dependent claims. See more explanations below. 

Regarding the rejection under 35 U.S.C. §103, applicant amended all independent claims 1, 11 and 20 by adding a few new limitations. 

Although applicant alleged the arguments are regarding to “claim 1 as previously presented”, the examiner noticed that the argued features (Remarks, page 9) do NOT correspond to the previously presented limitations. In particular applicant argued “a system may simply disregard the command and provide no indication to the second user that such a command was disregarded, Blanksteen does not address the second user, but only addresses the first user, even regarding the input from the second user”. 

The original claims only recite “providing an indication indicating the command is directed to the digital personal assistant” without defining “the indication is to the second user”.  The arguments are regarding to the newly added limitations. Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to a newly discovered reference being used in the current rejection.

	After performing an update search, the examiner discovered a reference to Ly et al. (US PG 2018/0337962). Ly discloses a user (fig. 4. #110) establishes a voice communication with a second user using a voice controlled device (fig. 1, #155, a recipient). If a user issues a voice command to his voice enabled device during a voice call (i.e., a digital personal assistant, “Ok, computer, what time is it?”), a current voice call session with the second user is put on hold ([0021-0022], [0025], [0078-0079], Fig. 8, #802). Ly further discloses providing dual-tone multiple frequencies (DTMF) as an indication to the second user ([0107-0108], [0078-0079]). In addition, the second user (recipient) could only hear “Ok, computer” without hearing the remaining voice command ([0009], [0077]).  

	Ly reference meets the broadly recited limitations added to each of the independent claims. In addition, the previously cited Sugiyama reference is no longer needed because Ly also meets the limitation “determining, at the digital personal assistant, that the input provided by the second user is directed at the first user” (Ly, Fig. 4 and Fig. 5, [0006-0009], [0039], [0077-0078], voice communication between two users. When voice does not have hot word “Ok computer”, the voice is directed to a human at the other end). The examiner rejected the amended independent claims based on previously cited Blanksteen et al. (US Pat. 9,098,467) in view of Ly et al. (US PG Pub. 2018/0337962).

Claim Objections
Claims 6, 7, 16 and 17 are objected to because of the following informalities:
  	
Claims 6 and 7, both depending from claim 5, replaced a word “audible output” with “audible response” by reciting “wherein the providing an audible response”. The claims must use a term consistently. Claims 16 and 17 have a similar issue. 

Appropriate correction is required.

	Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blanksteen et al. (US Pat. 9,098,467) in view of Ly et al. (US PG Pub. 2018/0337962). 

 Blanksteen discloses (fig. 1) when a user #104(1) starts a conversation with a voice controlled device (claimed “a digital personal assistant”), the device disregards voice commands issued by another user #104(2). 

providing an indication to the second user indicating the command is directed to digital personal assistant”). 

Regarding claims 1, 11 and 20, Balksteen discloses a method, a device and a product (Abstract, Fig. 1, Col. 5, lines 12-25,  a user issues a voice command to a voice controlled device #106, Fig. 5 shows the voice controlled device has a processor and memory) comprising:
receiving at a digital personal assistant coupled to an information handling device, while receiving a command from a first user during a conversation session between the first user and the digital personal assistant, an input from a second user (Fig. 1, Col. 5, lines 26-49, a first user #104(1) speaks a voice command in natural language, another users #104(2) also provides a natural language voice input when the first user is speaking voice commands);

providing an indication indicating the command is directed to the digital personal assistant (Fig. 1, Col. 5, lines 20-49, may query the user to determine user’s intention and performing an action by adding cereal into a shopping list; Col. 9, line 55, gives an audible feedback); and 
Abstract, Fig. 3, #322, Col. 5, line 10, line 27, Col. 8, line 51, disregarding voice commands spoken by the other user).

Blanksteen discloses when a first user, who issued a wakeup voice command, is having an interaction with a voice controlled device, the voice controlled device disregards voice commands issued from other users (Abstract, Fig. 4, #406). Blankseen does not explicitly discloses “determining, at the digital personal assistant, that the input provided by the second user is directed at the first user”. Blankseen discloses the digital personal assistant could disregard commands from other users (Col. 5, lines 10) or provide an indication to both users (Col. 5, lines 31-35, “Did someone else wish to add cereal to the same shopping list or a different shopping list?”).  Blankseen does not explicitly discloses “providing an indication to the second user indicating the command is directed to the digital personal assistant, wherein the providing the indication comprises providing an output to the second user”

Ly discloses using a digital personal assistant to establishing a voice communication with another user (Ly, Fig. 4, #A; [0075]). The digital personal assistant could detect a hotword (“Ok computer”) during a voice communication (Ly, [0022], Fig. 4, #B). If no hotword in the speech, the voice is directed to a person. Therefore, Ly discloses “determining, at the digital personal assistant, that the input provided by the second user is directed at the first user”. In addition, Ly further discloses that when detecting a voice command, the voice conversation between two users are put on hold 

Both Blanksteen and Ly are dealing with interacting with a voice controlled device / virtual assistant, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Ly’s teaching with Blanksteen’s teaching to determine if a person is talking to another human or talking to a voice controlled device and informing the other user the voice conversation is on hold when processing a voice command. One having ordinary skill in the art would have been motivated to make such a modification to allow a user to request information from his virtual assistant during a voice conversation with another human user. 

Regarding claims 2 and 12, Blanksteen in view of Ly further discloses wherein the determining comprises identifying the input as corresponding to one of a plurality of keywords (Blanksteen, Col. 5, lines 12-25, recognizing voice commands such as “add cereal to…”, “add” is a keyword of voice commands).

Regarding claims 3 and 13, Blanksteen in view of Ly further discloses identifying the input is provided by the second user who is different than the first user as determined utilizing a voice recognition technique (Blanksteen, Fig. 1, #104(1) and #104(2),  Col. 2, lines 14-18, different users; Col. 4, lines 20-25, voice controlled device has speech recognition engine). 
Blanksteen, Col. 6, lines 3-5, based on locations of respective users that uttered the speech within the environment; Col. 3, lines 4-15, voice controlled device is positioned on a table within a room of the home environment)

Regarding claims 5 and 15, Blanksteen in view of Ly further discloses wherein providing an indication comprises providing an audible output to the second user indicating the first user is directing the command at the digital personal assistant (Ly, [0009], when a first user speaks “Ok, computer, increase speaker volume”, the second user hears “Ok, computer”, [0077-0078]).

Regarding claims 6 and 16, Blanksteen in view of Ly further discloses the providing an audible response comprises providing an audible response from a second digital personal assistant different from the digital personal assistant (Ly, [0077-0078], [00104-00105]).

Regarding claims 7 and 17, Blanksteen in view of Ly further discloses the providing an audible response further comprises providing a second audible output directed to the first user to indicate the command should be continued by the first user (Ly, [0079], a computer asks “what day would you like to set the alarm at 7PM?”, Fig. 4, #B, a dialog between the first user and his digital assistant).
Blanksteen, Col. 9, lines 52-55). Blanksteen further discloses the device interacting with a user using visually display such as LED lights (Blanksteen, Col. 9, lines 39-40). MPEP (2144.01) states “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d825, 826, 159 USPQ 342, 344 (CCPA 1968).

Blanksteen discloses providing audible and visual feedback while interacting with a user (Col. 9, lines 37-55). Ly discloses interactions between a user with his virtual assistant. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Blanksteen in view of Ly teaching to output various notifications as defined by these dependent claims. One having ordinary skill in the art would have been motivated to make such a modification to provide user friendly interface. In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JIALONG HE/Primary Examiner, Art Unit 2659